INTERNATIONAL DISTRIBUTOR AGREEMENT
 
BETWEEN
 
DELTA VALVE,
A DIVISION OF CURTISS-WRIGHT FLOW CONTROL
CORPORATION
 
AND
 
PetroChemical Engineering Limited

 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


1.
APPOINTMENT OF DISTRIBUTOR
1
2.
TERM OF AGREEMENT
1
3.
REPRESENTATIONS AND WARRANTIES OF DISTRIBUTOR
2
4.
REPRESENTATIONS AND WARRANTIES OF COMPANY
4
5.
DISTRIBUTOR’S RESPONSIBILITY
4
6.
DISTRIBUTION RIGHTS FOR PRODUCTS
5
7.
COMPANY ACCEPTANCE AND TERMS OF SALE
5
8.
EXTENDED WARRANTY
6
9.
RETURNS UNDER WARRANTY
7
10.
ULTIMATE DESTINATION
7
11.
CONFLICT OF INTEREST
7
12.
LIMITATION OF LIABILITY
8
13.
LEGALITY OF PA Y M ENTS
8
14.
ASSIGNMENT
8
15.
NON-DISCLOSURE OF PROPRIETARY OR CONFIDENTIAL INFORMATION
8
16.
TERMINATION
9
17.
FULL DISCLOSURE
11
18.
INDEPENDENT CONTRACTOR
11
19.
RIGHT OF SET-OFF
11
20.
CHOICE OF LAW
11
21.
RECORDS
11
22.
COOPERATION
11
23.
NON-WAIVER OF BREACH
12
24.
SEVERABILITY; PARTIAL INVALIDITY
12
25.
DISPUTES
12
26.
NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT
12
27.
INDEMNIFICATION
12
28.
NOTICE
13
29.
INCORPORATION BY REVERENCE
13
30.
INTEGRATION
13
31.
COMPANY TRADEMARKS AND TRADE NAME
14
32.
FORCE MAJEURE
14
33.
COMPANY CONTACT
14


 
i

--------------------------------------------------------------------------------

 
 
INTERNATIONAL DISTRIBUTOR AGREEMENT
 
This Agreement by and between Curtiss-Wright Flow Control Corporation, a
corporation organized and existing under the laws of the State of Delaware,
United States of America, acting through its DeltaValve Division (hereinafter
called “Company”), with offices at 857 W. South Jordan Pkwy, Suite 100, South
Jordan, Utah 84095 and PetroChemical Engineering Limited (hereinafter called
“Distributor”), organized and existing under the laws of the Hong Kong, with
offices at Room B,13/F, Sun Ying Industrial Centre, 2-9 Tin Wan Close, Tin Wan,
Hong Kong.
 
WHEREAS, Distributor has confirmed to Company that it has the expertise to
market, promote, and sell Company’s Products in China (hereinafter called
“Market Area”).
 
WHEREAS, Company desires to retain Distributor to provide such marketing.
promoting, and selling of Products in the Market Area, and Distributor desires
to offer Company such service.
 
NOW, THEREFORE, in consideration of the promises and mutual obligations
hereinafter set forth the parties hereto agree as follows:
 
1.
APPOINTMENT OF DISTRIBUTOR

 
 
A.
Subject to the terms and conditions and for the duration of this Agreement.
Company appoints Distributor as an independent distributor for purchase and
resale or the products listed in the market area set forth in Appendix A hereto
(the “Products” and the “Market Area” respectively).

 
 
B.
Except with respect to those Products for which Distributor is identified as a
“Sole Distributor” as set forth in Article 1C below. Distributor acknowledges
that its appointment hereunder is nonexclusive. Company reserves the right to
appoint consultants, representatives or additional distributors for the
promotion or sale of the Products to customers in the Market Area.

 
 
C.
With respect to those Products specified in Appendix A for which Distributor is
identified as Sole Distributor, and so long as Distributor is in full compliance
with its obligations hereunder, Company shall not appoint any consultants,
representatives or other distributors for the promotion or sale of Products to
customers in the Market Area.

 
2.
TERM OF AGREEMENT

 
This Agreement, unless terminated in accordance with the provisions of Article
16 hereof. shall become effective upon execution by all parties and shall remain
effective for the term set forth in Appendix A.
 
3.
REPRESENTATIONS AND WARRANTIES OF DISTRIBUTOR

 
Distributor represents and warrants to Company that:
 
 
 

--------------------------------------------------------------------------------

 
 
 
A.
Distributor (i) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation identified on
Page 1 hereof; (ii) has its principal place of business located at its address
set forth on Page 1 hereof; (iii) has all requisite corporate or other power,
and has all material governmental licenses, authorizations, consents, and
approvals necessary to own its assets and carry on its business as now being or
as proposed to he conducted; and (iv) is qualified to do business and is in good
standing in all jurisdictions in which the services required to he performed by
it under this Agreement makes such qualifications necessary.

 
 
B.
Except as disclosed in writing prior to the date of this Agreement, there are no
legal or arbitral proceedings, or any proceedings by or before any governmental
or regulatory authority or agency, now pending or (to the knowledge of
Distributor) threatened against Distributor which, if adversely determined,
could (either individually or in the aggregate) have a Material Adverse Effect
(as hereinafter defined). For purposes hereof, the term “Material Adverse
Effect” means a material adverse effect on (i) the ability of Distributor to
perform its services hereunder, (ii) the validity or enforceability of this
Agreement, or (iii) the rights and remedies of Company hereunder.

 
 
C.
Upon the execution and delivery of this Agreement, the performance of
obligations hereunder or compliance with the terms and provisions hereof will
not conflict with or result in a breach of or require any consent under, the
charter or by-laws (or comparable organizational documents) of Distributor, or
any applicable law or regulation (including without limitation the applicable
laws and regulations the home country of Distributor, the United States of
America, or the Market Area in which services are rendered hereunder), or any
order, writ, injunction, or decree of any court or governmental authority or
agency, or any agreement or instrument to which Distributor is a party or by
which Distributor is bound or to which it is subject, or constitute a default or
breach under any. such agreement or instrument.

 
 
D.
Distributor has all necessary corporate and other power, authority and legal
right to execute, deliver and perform its obligations hereunder; the execution.
delivery and performance by Distributor of this Agreement have been duly
authorized by all necessary corporate and other action on its part; and this
Agreement has been duly and validly executed by Distributor and constitutes its
legal, valid, and binding obligations, enforceable against Distributor in
accordance with its terms.

 
 
E.
Except as previously disclosed by Distributor to Company in writing, no
authorizations, approvals or consents of, and no filings or registrations with,
any governmental or regulatory authority or agency, are necessary for the
execution, delivery, or performance by Distributor of this Agreement or for the
legality, validity, or enforceability hereof.

 
 
2

--------------------------------------------------------------------------------

 
 
 
F.
All written and oral information supplied by Distributor is and will be
complete, truthful and accurate, and that Distributor shall not obtain on
Company’s behalf or provide to Company any information which is not legally
available in the Market Area or which is procurement sensitive, proprietary or
classified where there is reason to believe that possession of such information
is unauthorized, illegal or unethical.

 
 
G.
In performing the duties required under this Agreement, it will comply with the
requirements of all applicable laws, rules, regulations and orders of
governmental or regulatory authorities of the Market Area (except to the extent
inconsistent with, or penalized under, U.S. law) and shall take no action which
would subject Company to penalties under U.S. or Market Area laws.

 
 
H.
In connection with its distribution of Company Products hereunder, it has not
and will not make any payments or gifts or any offers or promises of payments or
gifts of any kind, directly or indirectly, to any official of any Market Area
government or any agency or instrumentality thereof: to any foreign political
party or official thereof or any candidate for foreign political office; or to
any person while knowing (or being aware of a high probability) that all or a
portion of such money or thing of value will he offered. given or promised,
directly or indirectly. to any foreign official, any foreign political party or
official thereof, or any candidate for foreign political office in violation of
the United States Foreign Corrupt Practices Act or the laws of the Market Area.

 
 
I.
(i) Neither it nor any of its employees or officers is an official, employee or
active member of the armed forces of the Market Area government; an official or
employee of the Market Area government; an official of a political party or a
candidate for political office; an officer, director, employee or an “affiliate”
(as defined in regulations under the Securities Exchange Act of 1934) of a
Company customer: and (ii) as of the date of execution of this Agreement and
during the term of this Agreement, no Market Area government official, and no
official of any Market Area government agency or instrumentality is or will
become associated with, or will own or presently owns an interest, whether
direct or indirect. in Distributor or has or will have any legal or beneficial
interest in this Agreement or the payments to be made by Company hereunder.

 
 
J.
It has not and will not pay or tender, directly or indirectly, any commission or
finders or referral fees to any person or firm in connection with its activities
on behalf of Company without the prior written approval of Company.

 
 
K.
In respect of any business it may assist or may have assisted in obtaining for
Company, either directly or indirectly, under this Agreement or otherwise, it
has not paid, offered, or agreed to pay any political contributions.

 
 
L.
It is familiar with and will comply in all respects with U.S. laws, regulations,
and administrative requirements applicable to Company’s relationship with
Distributor including, but not limited to the Foreign Corrupt Practices Act
(FCPA); International Traffic In Arms Regulations (ITAR); Export Administration
Act, as amended (FAR); the Antiboycott Regulations and Guidelines issued under
the Export Administration Act, as amended; Section 999 of the Internal Revenue
Code (Antiboycott Regulations); and the Office of Foreign Assets control (MAC)
Regulations.

 
 
3

--------------------------------------------------------------------------------

 
 
 
M.
At all times it will act in the best interest of Company and will take no
actions which are or may be detrimental to Company.

 
 
N.
Distributor certifies that none of its principal officers or employees has been
convicted of or pleaded guilty to any offense involving fraud. corruption, or
moral turpitude and that it is not now listed by any government agency as
debarred suspended. proposed for suspension or debarment, or otherwise
ineligible for U.S. Government procurement programs.

 
 
O.
Distributor hereby acknowledges receipt of a copy of International Agreements
Compliance Handbook, including the Code of Ethics and Business Conduct, and, by
execution of this Agreement. Distributor warrants and certifies that it fully
understands Company’s policy with respect to international sales transactions
and relations with customers and suppliers and that Distributor will do nothing
in the performance of the services required under this Agreement which will be
in conflict with Company’s policies.

 
 
P.
Distributor agrees, in performing this Agreement, to comply with applicable laws
and regulations of the U.S. and Distributor’s domicile country and Market Area
(except to the extent inconsistent with U.S. laws and regulations) and to not
make or permit to be made or knowingly allow a third party to make any improper
payments or to perform an unlawful act.

 
 
Q.
Distributor agrees to give prompt written notice in the event that, at any time
during the term of this Agreement, Distributor has failed to comply with or has
breached any of its warranties hereunder. In the event Distributor has not so
complied or has breached any of its warranties hereunder, this Agreement shall
be null and void from the time of such non-compliance or breach. The foregoing
warranties shall survive the termination of this Agreement and shall continue in
effect with respect to all business activities of Company in the Market Area
until all such activities have ceased.

 
4.
REPRESENTATIONS AND WARRANTIES OF COMPANY

 
Company warrants that it does not desire and will not request any service or
action by Distributor that would or might constitute a violation of the Foreign
Corrupt Practices Act or any other law, regulation or administrative requirement
of the United States, Distributor’s domicile country, or the Market Area.
 
5.
DISTRIBUTOR’S RESPONSIBILITY

 
Distributor shall, for the duration of this Agreement and at its sole expense:
 
 
4

--------------------------------------------------------------------------------

 
 
 
A.
Exercise its hest efforts to promote the use and sale of Products in the Market
Area.

 
 
B.
Maintain (i) satisfactory office space and facilities for the sale and servicing
of Products; (ii) staff sufficient in numbers and skill to perform successfully
promotion, sales, and servicing functions; and (iii) a suitable stock of
Products, related spare parts and equipment and Company’s current sales material
and samples. Distributor shall not use any advertising or promotional materials
that Company. did not provide unless Distributor shall have obtained Company’s
prior written approval.

 
 
C.
Provide Company with financial statements of Distributor (and any guarantor of
the accounts of Distributor) as Company may request in writing.

 
 
D.
Maintain the minimum purchase volume of Products as set forth in Appendix A
hereto.

 
 
E.
Distributor shall notify Company in writing within three (3) days of
Distributor’s receipt of any notice of threatened or actual litigation fir
claims made by Distributor’s customers or other parties involving the Products
sold to Distributor hereunder.

 
6.
DISTRIBUTION RIGHTS FOR PRODUCTS

 
Subject to the terms and conditions of this Agreement. Company will sell
Products to Distributor tier resale by Distributor for its own account.
Company’s sale of such Products will he at the discounts set forth in Appendix A
hereto. Such discounts will apply to Product list prices in effect on the date
of order acceptance by Company. If Company does not have an established list
price for a particular Product, Company shall, upon written request of
Distributor, quote a price therefore, exclusive of transportation, insurance,
duties, taxes and other governmental charges, which shall not be subject to any
discount. Prices and discounts are subject to change, and any Product may be
discontinued at any time, at the sole discretion of Company. Company will
endeavor to give sixty (60) days written notice to Distributor of any change in
previously specified prices and/or discounts, but shall have no liability for
any failure to do so.
 
7.
COMPANY ACCEPTANCE AND TERMS OF SALE

 
 
A.
No order shall be binding on Company until duly accepted in writing by an
authorized signatory of Company outside the Market Area. Company shall have no
obligation to accept any order submitted by Distributor and shall have no
obligation to ship an accepted order unless the terms of payment and any
extension of credit by Company are satisfactory to Company, in its sole
discretion, at the time for shipment. Company’s obligations hereunder are
subject to applicable U.S. and foreign laws and regulations. including the
applicable U.S. export control laws. Distributor shall comply with all such
applicable laws upon resale, retransfer, or other disposition of the Products.

 
 
5

--------------------------------------------------------------------------------

 
 
 
B.
Company’s Standard Terms and Conditions of Sale. as may be amended by Company,
shall govern all sales to the Distributor under this Agreement. Company’s
Current Standard Terms and Conditions of Sale are attached hereto as Exhibit I.
Company shall not be bound by any variation of such Terms and Conditions of Sale
unless made or accepted in writing by an authorized official of Company.

 
 
C.
Distributor shall make payment to Company in accordance with payment terms
specified by Company in writing. To the extent Distributor shall fail to make
payment as specified therein, or if for any other bona tide reason Company seems
itself to be insecure as to payment, Company may, at its sole discretion, demand
that Distributor make full or partial payment in advance, accept bills of
exchange, open for Company’s benefit documentary letters of credit or obtain
bank guarantees, or provide other satisfactory security or guarantees that
invoices will be promptly paid when due.

 
 
D.
All sales to Distributor shall be subject to Company’s standard warranty in
effect at the time of shipment as contained in its terms and conditions of sale
in effect at the time of shipment Distributor shall provide Company’s warranty
to customers in connection with sales of the Products, provided, however, that
such warranty shall only apply where Products have not been altered and where
Products are used in strict conformance with Company’s specifications. Company
shall have no liability, and Distributor shall indemnify Company under the terms
of Article 27 hereof. with respect to any warranty given by Distributor with
respect to Products (i) that have been altered without Company’s prior written
authorization or (ii) that differs in any respect from Company’s standard
warranty in effect at the time of sale to the customer.

 
 
E.
The liability of Company under this Agreement, and under any orders accepted by
Company pursuant hereto. shall be limited to that arising from its obligations
to supply Products in accordance with the terms and conditions of orders
accepted by Company and its obligations under the terms of this Agreement. In no
event shall Company be liable to Distributor. or anyone claiming through
Distributor. for any loss or damage or delay in or failure of delivery due to:
(i) any cause beyond Company’s reasonable control; (ii) any act of God, act of
the purchaser, embargo, strike, slowdown, or other labor disturbance, war, riot,
delay in transportation; (iii) inability to obtain necessary labor, materials,
components, supplies or facilities; or (iv) inability to obtain necessary export
licenses. import licenses, exchange permits, etc.; nor shall Company be liable
to Distributor or anyone claiming through Distributor for loss of profits or for
incidental, consequential, multiple, special or punitive damages. whatever the
cause of such damages shall be.

 
8.
EXTENDED WARRANTY

 
There is no warranty expressed or implied between Company and Distributor
applicable to the Products. In the absence of prior written permission from
Company, Distributor is not authorized to make any adjustments or replacements
of Products. Distributor agrees to extend no warranty to its customers on a
Product beyond the warranty, if any, offered to the user on such Product by
Company.
 
 
6

--------------------------------------------------------------------------------

 
 
9.
RETURNS UNDER WARRANTY

 
The cost of any adjustment or replacement made by Distributor without the
specific written authorization of Company shall be for Distributor’s own
account. Distributor shall submit all requests for warranty adjustment to
Company in accordance with warranty procedures applicable for the Product and
obtain written approval from Company before making any adjustment under
warranty.
 
End user should return items from warranty consideration through Distributor,
unless otherwise authorized in writing. Company shall be afforded the
opportunity to inspect such goods at Distributor’s location, and any such goods
to be inspected shall not be returned to Company without its prior written
consent.
 
NOTE: Distributor shall include the substance of this clause in its contract
with its customers for Company’s Products.
 
Distributor must provide at least ten (10) days advance notification to Company
and request a Return Authorization Number which includes specific return
instructions to be in compliance with U.S. Government Customs regulations prior
to returning defective Products. Authorized items should be returned FREIGHT
PREPAID to
 
Curtiss-Wright Flow Control Company DeltaValve
c/o Curtiss-Wright Flow Control Company TapcoEnpro International
16315 Market Street
Channelview, Texas 77530 U.S.A.
 
Documents accompanying authorized items must include the customer Purchase Order
Number, Commerce Invoice, and Company’s Return Authorization Number.
 
10.
ULTIMATE DESTINATION

 
Purchase orders for all military Products to be exported from the U.S. must show
identity of end user, end use, and country of ultimate destination. Destination
of military items is subject to verification before quotations are submitted or
orders accepted. Export licenses are required prior to shipment of Products or
retransfer of Products.
 
11.
CONFLICT OF INTEREST

 
Distributor shall not provide nor promote, market, offer, sell, nor represent
the products of any Person within the Marker Area which are or could be
competitive with Company’s Products for which Distributor provides Products
hereunder. For purposes of this Agreement, the term “Person” means any
individual, corporation, company, voluntary association, partnership, joint
venture, trust, unincorporated organization, or government (or any agency,
instrumentality, or political subdivision thereof).
 
 
7

--------------------------------------------------------------------------------

 
 
12.
LIMITATION OF LIABILITY

 
Company’s liability for costs or damages allegedly incurred by Distributor
arising out of. or in connection with Distributor’s performance of its duties
under this Agreement shall be strictly limited to commissions, if any, which may
be deemed owing. In no event shall Company be liable for lost profits, or any
other consequential, indirect, incidental, or punitive damages arising out of.
or in connection with claims made against Company, whether such claims are
alleged to arise in contract or in tort.
 
13.
LEGALITY OF PA Y M ENTS

 
Only compensation that is allowable under applicable law shall be due and
payable by Company. Any payments made to Distributor which are later disallowed,
reduced, or declared unlawful shall be promptly returned by Distributor to
Company.
 
14.
ASSIGNMENT

 
 
A.
Distributor shall not subcontract, delegate, or assign any of its rights or
obligations under this Agreement without the prior written consent of Company.
Any purported delegation. assignment, or transfer by Distributor of all or part
of this Agreement or of any rights or obligations arising hereunder without the
prior written consent of Company shall he void as to Company’s obligations
hereunder from the time of such delegation, assignment, or transfer, and shall
be considered the basis for immediate termination of this Agreement.

 
 
B.
Company may assign its rights and/or delegate its obligations hereunder to its
parent or other subsidiaries of the parent, or any affiliate, successor in
interest or other third party.

 
15.
NON-DISCLOSURE OF PROPRIETARY OR CONFIDENTIAL INFORMATION

 
 
A.
Distributor agrees not to disclose to others without the prior written consent
of Company, either during or subsequent to the term of this Agreement, any
proprietary or confidential information, knowledge or data of Company which
Distributor may receive or have access to during the term of this Agreement,
including proprietary or confidential information of others which has come into
Company’s or Distributor’s possession, such as, but not limited to, business
plans, marketing information, cost estimates, forecasts, bid and proposal data,
financial data, formulae, compositions, Products, processes, procedures,
inventions, systems, or designs. Except us may strictly he required by its
obligations under this Agreement, Distributor shall not use or reproduce any
information or data furnished by Company hereunder.

 
 
B.
Distributor may not release any information with respect to this Agreement or
the subject matter thereof without the prior express written approval of
Company, Distributor shall not disseminate press releases, responses to press,
advertisements, brochures, etc. which have not been authorized by the Company
for public release.

 
 
8

--------------------------------------------------------------------------------

 
 
 
C.
All materials to which Distributor has access or which were furnished or
otherwise made available by Company to Distributor shall be and remain the
property of Company. Upon expiration or termination of this Agreement or upon
request of Company, Distributor shall return to Company all such materials,
documents, and information, including any proprietary data, and all
reproductions thereof then in Distributor’s possession or control; and
Distributor shall surrender all information or proprietary data developed by
Distributor in connection with this Agreement, unless the information has been
certified as having been destroyed or the retention of the information is
authorized in writing by Company.

 
 
D.
Distributor’s obligations of confidentiality under this paragraph and Agreement
shall survive termination or expiration of this Agreement for five (5) years
from the date thereof

 
16.
TERMINATION

 
 
A.
This Agreement shall become ellective upon execution by all parties and. unless
earlier terminated in accordance with the provisions of this Article 16. shall
automatically expire without written notice on the date specified in Appendix A
and may thereafter be renewed only upon the written agreement of both parties.

 
 
B.
Company may terminate this Agreement at will, without any cause whatsoever, upon
ninety (90) days written notice to Distributor.

 
 
C.
If one or more of the following, events shall occur, Company may terminate this
Agreement upon written notice to Distributor, and the Agreement shall
automatically terminate on the date of Distributor’s receipt of such notice:

 
 
(I)
Insolvency or bankruptcy of Distributor; or the termination, dissolution or
liquidation (as a matter of law or otherwise) of Distributor;

 
 
(II)
The tiling or commencement by or against Distributor of a petition or proceeding
seeking its reorganization, liquidation, dissolution, arrangement or winding-up
or the composition or readjustment of its debts or other relief under the laws
of insolvency or bankruptcy or any country or, jurisdiction: or the commencement
of any proceeding by any Person seeking the termination, dissolution or
liquidation of Distributor;

 
 
(III)
The merger of Distributor with or into another Person, or any other transaction
effecting a substantial change in control or ownership of Distributor:

 
 
(IV)
Distributor’s loss of the services for a period of three months or more of any
person designated as Key Personnel in Appendix A hereto;

 
 
9

--------------------------------------------------------------------------------

 
 
 
(V)
Breach by Distributor of any other provision hereof; or in the event that any
other representation, warranty or certification made or deemed made by
Distributor herein shall have been false or misleading as of the time made or
furnished or shall be false or misleading at anytime:

 
 
(VI)
Any law, regulation, ordinance or policy is adopted or in effect in the Market
Area that would restrict Company’s termination rights or otherwise invalidate
any provisions of this Agreement.

 
 
D.
The following provisions shall apply upon any termination or expiration of this
Agreement:

 
 
(I)
Company may determine at its sole discretion whether Distributor shall (a) have
the right to sell its existing inventory of the Products; or (b) be required to
resell its existing inventory of Products to, or receive credit therefor from,
Company. Any such repurchase or credit shall be at Company’s then current prices
less any applicable discounts or at the net price paid by Distributor. whichever
is lower, and shall apply only to inventory that is in its original packaging,
is unopened. and is otherwise in its original, salable condition. Company shall
specify its option in a written notice provided to Distributor upon expiration
or termination of this Agreement.

 
 
(II)
Upon Company’s repurchase of Distributor’s inventory of Products or upon
Distributor’s final sale of its inventory of Products under the provisions of
Article 16 D(I) above, Distributor shall (a) cease all marketing and sales of
Products and any other activities performed with respect thereto; (b) cease all
use of proprietary or confidential information previously furnished by Company;
(c) remove from its property and discontinue all use. directly or indirectly, of
trademarks, designs. and markings owned or controlled, now or hereafter, by
Company. or of any word, title, expression, trademark, design. or marking that.
in the opinion of Company. is confusingly similar thereto; (d) turn over to
Company Distributor’s current customer mailing list; and (e) take such action as
is necessary to terminate Distributor’s registration as Company’s distributor
with any governmental authority.

 
 
(III)
All indebtedness of Distributor to Company shall become immediately due and
payable without further notice or demand, which is hereby expressly waived, and
Company shall be entitled to reimbursement for any reasonable attorneys’ fees
that it may incur in collecting or enforcing payment of such obligations.

 
 
(IV)
Company’s repurchase of Distributor’s inventory of Products, or Distributor’s
right to sell such inventory if not so repurchased by Company pursuant to
Article 16D (1) hereof, shall constitute Distributor’s sole remedy for the
termination or expiration of this Agreement and shall be in lieu of all other
claims that Distributor may have against Company as a result thereof. Under no
circumstances shall Company be liable to Distributor by reason of termination or
expiration of this Agreement for compensation, reimbursement, or damages for
loss of prospective compensation, good will or loss thereof, profits, or
expenditures investments, leases or any type of commitment made in connection
with the business of Distributor or in reliance on the existence of this
Agreement.

 
 
10

--------------------------------------------------------------------------------

 
 
 
17.
FULL DISCLOSURE

 
Subject to U.S. laws and regulations, Distributor agrees that full disclosure of
the existence and terms of this Agreement. including the compensation
provisions. may be made at any time and for any reason to whomever Company
determines has a legitimate need to know such terms, including, without
limitation U.S. and Market Area government organizations.
 
18.
INDEPENDENT CONTRACTOR

 
Distributor is and shall be considered for all purposes to be an independent
contractor in relation to, Company under this Agreement. This Agreement does not
make either party the agent or legal representative of the other for any purpose
or grant any right or authority to assume or create, directly or indirectly, any
obligation or responsibility, expressed or implied, on behalf or in the name of
the other, or to hind the other in any manner.
 
19.
RIGHT OF SET-OFF

 
Company shall be entitled at all times to set off any amount owing or damages
due at any time from Distributor to Company against any amount payable at any
time by Company in connection with this Agreement.
 
20.
CHOICE OF LAW

 
This Agreement shall be governed by. subject to. and interpreted according to
the laws of the State of New York, U. S. A., without regard to its conflict of
law rules.
 
21.
RECORDS

 
Distributor agrees that Company or any of its duly authorized Distributors
shall, during the term of this Agreement and for five (5) years after final
payment has been made under this Agreement, have access to and the right to
inspect and examine during business hours any relevant books, documents. papers
and records of Distributor involving transactions related to this Agreement.
 
22.
COOPERATION

 
In the event a dispute arises between Company on the one hand and a customer or
any other person on the other concerning any of the Products covered by this
Agreement, Distributor agrees to provide to Company any assistance that may be
required, including but not limited to the provision of such documents and
testimony as may be reasonably requested by Company.
 
 
11

--------------------------------------------------------------------------------

 
 
23.
NON-WAIVER OF BREACH

 
The failure by a party to this Agreement to assert any or all of its rights upon
any breach of this Agreement by the other shall not be deemed a waiver of such
rights either with respect to such breach or any subsequent breach. nor shall
any waiver be implied from the acceptance of any payment or service. No written
waiver of any right shall extend to or affect any other right such party may
possess. nor shall such written waiver extend to any subsequent similar or
dissimilar breach.
 
24.
SEVERABILITY; PARTIAL INVALIDITY

 
If any provision of this Agreement. or the applicability of such provision,
shall be held illegal or unenforceable, the remainder of the Agreement or the
application of such provision to other paroles and circumstances shall not be
affected thereby.
 
25.
DISPUTES

 
The exclusive forum tilt the resolution of any and all disputes arising out of
or in connection with. this Agreement shall be a court of appropriate
jurisdiction located in the State of New York. U.S.A.
 
26.
NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT

 
 
A.
Distributor shall promptly report to Company in reasonable written detail each
notice or claim of patent infringement, copyright infringement or invasion of
any right of privacy of which Distributor has notice or knowledge and which
arises out of this Agreement.

 
 
B.
In the event of litigation against Company or its customer(s) on account of any
claim of patent infringement. copyright infringement, or invasion of any right
of privacy arising out of this Agreement or out of the use of any Products
furnished hereunder, Distributor shall furnish Company upon request all evidence
and information in possession of Distributor pertaining to such litigation.

 
27.
INDEMNIFICATION

 
Distributor hereby agrees to indemnify and hold harmless Company, its employees,
customers, assigns and others as to any claim asserted against Company or its
employees, customers, assigns, or others alleging any liability arising out of
any negligent or intentional wrongful acts of Distributor or its employees.
agents, associates, or assigns that occur during the term of this Agreement.
Such liability shall include, but is not limited to, damages (including punitive
damages), costs, fees and expenses.
 
 
12

--------------------------------------------------------------------------------

 
 
28.
NOTICE

 
All formal notices or communications hereunder shall be sent by facsimile
transmission or email. followed by a signed copy sent by commercial mail or
courier, and shall be deemed to have been given when transmitted.
 
Notice to Company shall be addressed to:
 
Delta Valve
857 W. South Jordan Pkwy, Suite 100
South Jordan, Utah 84095
Fax: 1-801-984-1004
Email: rwest@curtisswright.com
Attention: Contract Manager
 
Notice to Distributor shall be addressed to:
 
PetroChemical Engineering Limited
No. 4 Floor Tower B
Wan Liu Xin Gui Building No. 28
Wanquatvluang Road
Haidian District, Beijing, China 100089
Fax: 86-10-58720181
Email: sjhh@vip.sina.com
Attention : Johnny Su
 
Written notification of change in address, telephone, fax or contact person is
required to be provided by either party to the other party.
 
29.
INCORPORATION BY REVERENCE

 
The paragraphs, terms and conditions set forth in Appendices hereto are hereby
incorporated by reference and made a part of this Agreement as if they had been
set forth in full herein.
 
30.
INTEGRATION

 
This Agreement incorporates all prior negotiations of the parties, constitutes
the full understanding and entire agreement between the parties and supersedes
any and all prior oral and written statements, understandings, and agreements
with respect to the rendering of distribution services. No terms, conditions,
understandings or agreements purporting to modify or vary this Agreement shall
be binding unless hereinafter set forth in writing and signed by the party to be
charged. Both parties hereby waive the right to assert any claim against the
other, its employees, customers, or assigns based upon any oral representation,
statement, promise or agreement whether made before or after the date of this
Agreement. Neither party has relied upon any representations or statements of
the other except as stated hereinafter. This Agreement provides for full payment
for all services to be rendered by Distributor to Company, and Company shall not
be liable to Distributor other than to the extent and in the amount expressly
provided herein.
 
 
13

--------------------------------------------------------------------------------

 
 
31.
COMPANY TRADEMARKS AND TRADE NAME

 
 
A.
Distributor agrees it will not use in any way Company’s trademarks and trade
name, and it will not publish or cause to be published any statement, or
encourage or approve any advertising or practice which may be detrimental to the
good name, trademarks, good will or reputation of Company or its Products and
Services. Distributor further agrees to withdraw any statement and to
discontinue any advertising or practice deemed by Company to have such effect.

 
 
B.
Distributor shall in no way alter any trademark or trade name on Products or
other merchandise supplied to it hereunder and shall not use or register the
same or any trademarks or trade names similar thereto unless the Company
provides prior written approval therefor. Such approval in no way confers any
rights to such trademarks or trade names on the Distributor, and any rights
inadvertently acquired shall immediately inure to the benefit of; and
automatically be transferred to. the Company. In accordance with the provisions
of Article 16 hereof. the Distributor shall immediately discontinue use of all
the Company trademarks and trade names upon termination of expiration of this
Agreement.

 
32.
FORCE MAJEURE

 
Neither party shall be responsible for any failure to comply with the terms of
this Agreement due to causes beyond its control for the period the effects of
such causes continue. These causes shall include but shall not be restricted to:
fire, storm, flood, earthquake, explosion, accident, acts of a public enemy,
war, rebellion, insurrection, sabotage, epidemic, quarantine restrictions, labor
disputes, transportation embargoes or delays, acts of God, failure of the United
States or any other government to grant export or import licenses or permits for
relevant goods and materials or technical data.
 
33.
COMPANY CONTACT

 
The individual designated in the applicable Appendix A shall be Distributor’s
primary point of contact with Company and is responsible for reviewing
Distributor’s performance hereunder.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representative.



   
PetroChemical Engineering Ltd.
DeltaValve
         
Signature:
   
 
Signature:
   
Robert S. West
 
Zhao Jintai
Contracts Manager
 
General Manager
Telephone:  801-495-5875
 
Telephone:  +861058720171
Fax:  801-984-1004
 
Fax:  +861058720181
February 9, 2010
 
Date:  February 12, 2010


 
14

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
1.
PRODUCTS AND DISCOUNTS DEFINED:

 
Subject to the conditions of this Agreement. Products and the discount at which
such Products arc sold to Distributor and Distributor’s minimum required
purchase volume under this Agreement shall be:
 
Product(s): Coker Unheading Systems. Isolation Valves, and related spare parts
 
Minimum Purchase Goal (Volume Per Year): US$10.000.000
 

--------------------------------------------------------------------------------

 
2.
MARKET AREA DEFINED:

 
Distributor’s Market Area shall be: The People’s Republic of China
 
3.
TERM:

 
The term of this Agreement shall be two years from date of final execution or
until such earlier termination of Distributor’s Agreement as provided herein.
 
4.
DISTRIBUTOR KEY PERSONNEL IDENTIFIED:

 
5.
POINT OF CONTACT:

 
The Curtiss-Wright Flow Control Division, DeltaValve USA point of contact for
this Agreement is:
 
Name:
Steven Wilkie
Address:
857 W. South Jordan Pkwy. Suite 100
 
South Jordan. UT 84095
   
Telephone:
801-495-5804
Fax:
801-984-1004
Email:
swilkie@curtisswright.com


 
15

--------------------------------------------------------------------------------

 